AO 93 (Rev. (2/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT.
for the |
District of Puerto Rico ~

COUF
In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Case No. Zl- G64 (m)

Five cellphones, as described in Attachment A

ee ee ee

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the > sC*ODistrictof —— PuertoRico ©
(identify the person or describe the property to be searched and give its location):

See Attachment A (incorporated by reference).

The person or property to be searched, described above, is believed to conceal fidentify the person or describe the

property to be seized):

See Attachment B (incorporated by reference). Evidence of violations of 18 U.S.C. § 922(g)(1).

I find that the aftidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

property.
YOU ARE COMMANDED to execute this warrant on or before fas as UM, APR/
(not to exceed 14 days)
in the daytime 6:00 a.m. to 10 p.m. at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
on duty

(name)
1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box} for ___ days (not to exceed 30).

1 until, the facts justifying, the later specific date of

  
   

   

Hon. Marcos E. Lopez, U.S. Magistrate Judge

Printed name and title
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

ok Return
Case No.: Date and tinke warrant executed: Copy of warrant andjnventory left with:
21-954 (w)  |7 pga LED TE

 

r LU

Inventory made in yy fren of : ie PRL

 

Inventory of the property taken and name o any person(s) seized:
¥ prop P

A- One Meote\ Fike Phone Wits om ATT Nox, Uche\

TMET VUGF 5006.29 \a¢ HOQUG |

3 _
One black « ¢eleced Bx Wi Mizses

Seria\ rgdker 7 i a S6Y 37
ae ¢ Ly ree HN) Paz?
SIOCWWo\ 2022 Ogee css Clare SEY egd-

Avy . locke 1 Color why Noele wine lo

TY Sn ¢
1 Of F710) WOZ3 QIZ\45 26 S252 ”

 

Certification

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

7/,
E ate gh Lh
Executing officer's signature

Ubwce De et a 12 ATE.

Printed name and title

 

 

 

 
